Citation Nr: 0918473	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  92-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1954.  The appellant is the Veteran's widow.

An August 1984 RO rating decision denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.  In 1990, the appellant submitted an application to 
reopen the claim.  In a May 1991 rating decision, the RO 
considered the appellant's claim on a de novo basis and 
denied it.  She appealed to the Board of Veterans' Appeals 
(Board), which denied the appellant's claim in September 
1995.  The appellant appealed the September 1995 Board 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court).  In a 
November 1997 joint motion to the Court, the parties 
requested that the September 1995 Board decision be vacated 
and that the case be remanded to the Board. The Court granted 
the motion in a November 1997 order, and the case was 
returned to the Board, which remanded the case to the RO in 
May 1998, January 2000, and June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in September 2003, the appellant 
indicated that she wanted a hearing before a Board Member 
visiting the RO (hereinafter, "Travel Board hearing").  The 
appellant previously testified at Board hearings in July 1999 
and October 1993; however, the Board Members who conducted 
those hearings are no longer employed at the Board.  Pursuant 
to 38 C.F.R. § 20.707 (2008), a Board Member who conducts a 
hearing shall participate in the final determination of the 
claim.  In light of the appellant's request and 38 C.F.R. § 
20.707, the case is REMANDED for the following action:

Schedule the appellant for a hearing with 
a Veterans Law Judge.  The appellant must 
be notified in writing of the date, time 
and location of the hearing.  Thereafter, 
or if the appellant withdraws the hearing 
request or fails to report therefore, the 
claims files should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




